The Utah Copper Company, a corporation, brought this action against the Stephen Hayes Estate, Inc., a corporation, and others, to condemn the right to use certain lands in aid of mining. The lands desired by plaintiff are described in the complaint and throughout the record by metes and bounds and also by letters of the alphabet. Only the letters will be used herein. As the individual defendants are interested *Page 548 
in the case only because they are the stockholders of the Stephen Hayes Estate, Inc., which is the principal defendant, they will not be referred to hereafter.
A trial was had before the court, sitting without a jury, to determine the preliminary questions which the court must decide in all condemnation cases (Comp. Laws Utah 1917, §§ 7333 and 7338), at the conclusion of which the court found, among other things, as conclusions of law and fact, that the uses to which the property is to be applied are uses authorized by law; that the taking is necessary to such uses; and that the property to be taken is not already appropriated to a public use, except that a part thereof which is used by the Bingham  Garfield Railway Company for railroad purposes, with which plaintiff's proposed use will in nowise interfere; and then, upon a stipulation being filed by the parties concerning the damages which defendant will sustain by reason of the taking and the severance, exclusive of any damage which defendant claims on account of the waters hereafter to be described, which are the principal subject of the litigation, the trial court entered judgment for plaintiff according to the prayer of the complaint, awarding damages for the stipulated sum. The damages were thereupon paid into court, and the court thereupon entered a final judgment of condemnation. The judgment also provided that defendant should pay the costs of trial.
The defendant appeals from the judgment, assigning a large number of errors in relation to the findings of fact, the conclusions of law, and the judgment, upon which it invokes and is entitled to have a ruling by this court upon the fundamental question of whether or not the plaintiff as a matter of law is entitled to condemn tracts C and D for the purposes for which they are desired. Defendant also raises a question as to which side is entitled to the costs in the lower court.
The controlling facts in the case, abstracted from the findings made by the trial court, are as follows: In conducting *Page 549 
and carrying on extensive mining operations by the open cut method, in the West Mountain mining district, Salt Lake county, Utah, it is necessary for plaintiff to remove large quantities of low-grade ore or overburden from its mining claims and properties in order to facilitate and render possible the mining and removal of the higher grade ores contained therein. The overburden so removed must be deposited upon the surface of adjacent lands in close proximity to the mining claims from which it is removed. Heretofore plaintiff has deposited immense quantities thereof upon property which it owns in fee and which is located in a certain gulch in the mountainside known as Dixon Gulch. This gulch extends down the mountainside from the west toward the east, with an average slope of about 26 per cent; and at its lower extremity, where it joins Bingham Canyon, it is considerably narrower than above, being shaped somewhat like a funnel.
Immediately adjoining and to the east of plaintiff's land upon which said dump is situated is a tract of land known as the Valentine Script patent, embracing the West 1/2 of the East 1/2 of the northwest quarter, section 26, township 3 south, range 3 west, Salt Lake base and meridian, which embraces the land sought to be condemned. The Stephen Hayes Estate, Inc., is the owner in fee of the land sought to be condemned, subject to an easement over part thereof owned by the Bingham  Garfield Railway Company for railroad purposes. This easement was acquired by the railway company from the predecessors in interest of defendant, in part by grant and in part by a judgment in condemnation proceedings. The railway company has placed a large fill in and across Dixon Gulch, upon its right of way, about two-thirds of which fill is upon land owned by plaintiff and one-third upon land owned by defendant. Much of the material contained in the fill is of the same character as the material contained in the dump. Upon this fill the railway company has constructed and maintains and uses tracks, buildings, *Page 550 
and other structures for railroad purposes. The railway company, so far as it has the right to do so, has consented to plaintiff's use of the land sought to be condemned for the purposes for which it is desired. The dump adjoins the railway fill on the west.
The low-grade ores of which the dump is composed contain small quantities of copper in carbonate and sulphide form, amounting in the aggregate to many millions of pounds of copper. This copper, after the ores have remained exposed to the action of air and meteoric waters, becomes soluble in water, and may be recovered by precipitating the same by the use of copper precipitants. The dump, due to the accumulation of the rains and snows falling thereon, has become saturated with water; and, on account of the nature and character of such ores, a portion of the copper contained therein has been leached therefrom and is held in solution in the water. This leaching process is continually going on, and, we may infer, will continue until the copper in the dump is exhausted. If the water which falls upon the dump and which finds its way down and through the same by seeping and percolating through the voids can be captured and subjected to the action of copper precipitants, thereby a large amount of the copper contained in the dump can be recovered and produced by the plaintiff at a profit.
In order to recover the copper which has been and is continually being leached from the ores in the dump and taken up by the water in solution, it is necessary for plaintiff to collect the water and conduct the same through pipes, or other suitable means of conveyance, to tanks in which it may be confined and subjected to the action of precipitants. The trial court did not directly find that it is impossible or impracticable for plaintiff to collect the water upon plaintiff's own ground and there conduct the same into pipes in which it may be carried to the tanks; but the court did find that, in order for plaintiff to collect the water and conduct the same into pipes, it is necessary and essential for plaintiff *Page 551 
to construct a tunnel, with a raise from the face thereof, and short branches extending therefrom, beneath the surface of a portion of defendant's land, in which to collect the water and from which it may be conducted into pipes and carried thence to the tanks, which are in Bingham Canyon below the point where it is joined by Dixon Gulch; and it is also necessary for plaintiff to utilize as a conduit, ditch, outlet, or channel for the purpose of conducting the copper bearing waters from the dump to the collecting works aforesaid that portion of Dixon Gulch extending across a portion of the said property of the defendant and lying in part beneath the bottom of the railroad fill. That part of defendant's property which it is necessary for plaintiff to use as a conduit, outlet, or channel for the copper waters, after they leave the dump, is a tract containing 1.37 acres, extending entirely across the gulch at its narrowest point and adjoining plaintiff's property on the east. This is designated as tract D. The tract desired as a site for the tunnel and collecting works is designated as tract C. Two other tracts, A and B, are wanted as easements in which to lay pipes in which to carry the waters from this and other dumps after they have been collected; and tract E is wanted as a site for an electrical transmission tower. As the controversy between the parties relates mainly to the right of plaintiff to condemn tracts C and D, the rights to A and B being only incidental to the use of the former, and there being no question at all about tract E, the discussion will be limited to tracts C and D, principally the latter.
All of the copper contained in the waters with which this action is concerned comes from the ores contained in the dump, which is owned by plaintiff and which is situated upon land owned by plaintiff; except that a small part thereof comes from the ores contained in the railroad fill; and all           1 of the waters which are involved herein fall upon the dump and the fill in the form of rain and snow and find their way by seeping and percolating through the *Page 552 
soil and earth on and above bedrock, following the course of Dixon Gulch. In the course of their journey they enter and cross tract D, seeping and percolating through the soil and through the railroad fill, and finally arrive at the collecting works on tract C. There is no surface stream flowing in Dixon Gulch. Before the fill and the dump were placed there, the summer rains and melting snows ran off in a short time, and then the bed of the gulch became and remained dry. Since the dump and fill have been placed there, they have tended to retard the run-off, releasing the water more gradually than before. There is water issuing from the toe of the fill, about six to ten feet above the bottom of the gulch, which defendants call Hayes Spring, but which plaintiff says, and the court found, is not a spring. There is also water coming through a tunnel which extends under the fill and into the dump; but, as there is no controversy about this particular water, it will not be referred to again. None of the copper contained in the water is leached from rock in place on defendant's land; but all of the copper and all of the water with which we are concerned come directly from the dump and the area occupied by the dump. There was a conflict in the evidence concerning the source of the water and the copper contained therein, the defendant having two other theories to account for them, which it will be necessary for us to specify; but the court found the facts in that regard as we have stated them; and, this being a law case, we are bound by the findings.
The plaintiff desires to use tract D in its natural state as a way over which the copper-bearing waters will pass after they leave the dump and after they pass beyond the easterly boundary line of plaintiff's land. As a matter of fact, which we think plaintiff will not question, although the trial court did not so find, and we state it because it will help the reader to understand the issues of law which are involved, the plaintiff will do nothing whatever to assist or direct the waters across tract D; or to capture or control or reduce the waters *Page 553 
to actual possession while they are in the dump or in or upon plaintiff's land. The waters will go of their own accord that way, seeping and percolating through the soil. They will be captured, placed under control, and reduced to possession on tract C.
The trial court found that plaintiff in so using tracts C and D. will not, and the decree provides that it shall not, interfere in any way with any mining operations which defendant may desire to carry on in and upon the condemned tracts.
The question to be decided is: Does the plaintiff have the right under the law to condemn tracts C and D for the purposes for which they are desired?
The action is brought under Comp. Laws Utah 1917, § 7330, which, among other things, provides that the right of eminent domain may be exercised in behalf of canals, ditches, flumes, tunnels, aqueducts, and pipes for the supplying of persons, mines, mills, smelters or other works for the       2, 3 reduction of ores with water for domestic or other uses; and tunnels, ditches, flumes, pipes, and dumping places to facilitate the milling, smelting, or other reduction of ores, or the working of mines or mineral deposits; outlets, natural or otherwise, for the deposit or conduct of tailings, refuse or water from mills, smelters, or other works for the reduction of ores, or from mines or mineral deposits. The defendant says plaintiff has no right to condemn tract D under this statute, because that tract in its natural state is a gulch in the mountainside, and across the gulch is a railroad fill of earth and rocks 108 feet deep and 600 feet wide, completely filling the gulch from the crest of the ridge on one side to the crest of the ridge on the other; and therefore tract D is not a ditch, flume, aqueduct, or tunnel or outlet, within the meaning of the statute. Hence it may not be condemned as such. Cases and authorities are cited and much argument expended to show the meaning of the terms "conduit," "ditch," "aqueduct," and "flume"; but *Page 554 
we do not find it necessary to enter into a discussion concerning the meaning of those terms or to take sides in that controversy; for, so far as the present point is concerned, the case may be decided without reference to any of those terms. This statute must be construed, wherein it may require construction, and applied to any particular case with as much liberality as its language may permit in order to carry out the purpose which the legislative power had in mind, which was to declare mining generally a public use in aid of which the power of eminent domain may be invoked. Monetaire Mining Co. v. Columbus RexallConsol. Mines Co., 53 Utah 413, 174 P. 172. In this view of the statute, we think its language is sufficiently broad to include the use for which plaintiff desires tract D. That tract is a natural outlet for the waters from the dump. The dump may be, and we think it should be, regarded as a part of plaintiff's works for the reduction of ores. The word "works," in the sense here used, means a place where industrial labor is carried on; the phrase "reduction of ores" means the separation of metals from the non metallic elements with which they are combined. See Webster's New International Dictionary. Hence the phrase "works for the reduction of ores" means a place where the industrial labor of separating metals from the nonmetallic elements with which they are combined is carried on. That place includes the dump, where the copper is separated from the ores, as well as the tanks in Bingham Canyon, where the copper is recovered from the water. Therefore we hold that tract D is wanted for a use which is within the express language of the statute, being a natural outlet for water from plaintiff's works for the reduction of ores. The objection above mentioned is not made as to tract C, that tract being clearly within the express provisions of the statute, which authorizes the taking of property for use as a tunnel to facilitate the working of mines or mineral deposits or reduction of ores.
The next point of attack upon the plaintiff's alleged right to condemn tracts C and D which we will consider is launched *Page 555 
from the standpoint of the law pertaining to the ownership of waters which seep and percolate through the soil; and that principle in the law of eminent domain which is to the effect that property which is being held for or devoted to a public use by one person may not be taken by eminent domain proceedings, as a general rule, by another to be used for the same purpose and in the same manner. Lewis on Eminent Domain (3d Ed.) § 440; WestRiver Bridge Co. v. Dix et al., 6 How. (47 U.S.) 507,12 L. Ed. 535; Cary Library v. Bliss, 151 Mass. 364, 25 N.E. 92, 7 L.R.A. 765; Suburban R. Co. v. Metropolitan West Side El. R.Co., 193 Ill. 217, 61 N.E. 1090; Marsh Min. Co. v. InlandEmpire Min.  Mill Co., 30 Idaho 1, 165 P. 1128; 20 C.J. 88.
It is settled law in this state, and, so far as we know, it is the law everywhere, that the ownership of such waters is vested in the owner of the soil through or in which they seep and percolate. This is so because they are a part of the land itself. Willow Creek Irr. Co. v. Michaelson, 21          4-6 Utah 248, 60 P. 943, 51 L.R.A. 280, 81 Am. St. Rep. 687; Crescent Min. Co. v. Silver King Min. Co., 17 Utah 444,54 P. 244, 70 Am. St. Rep. 810; Petersen v. Cache County Drain.Dist., 77 Utah 256, 294 P. 289; Utah Copper Co. v.Montana-Bingham Consol. Min. Co., 69 Utah 423, 255 P. 672. There is a limitation, however, upon the title which one may have in such waters, growing out of the doctrine of correlative rights and reasonable use, which has been declared to be the law in this state. Horne v. Utah Oil Ref. Co., 59 Utah 279, 202 P. 815, 31 A.L.R. 883; Glover v. Utah Oil Ref. Co., 62 Utah 174,218 P. 955, 31 A.L.R. 900. But, as this doctrine has no application in this case, such limitation may be disregarded herein. The defendant goes on to say that there can be no ownership in seeping and percolating waters in the absolute sense, because of their wandering and migratory character, unless and until they are reduced to the actual possession and control of the person claiming them. They belong to the owner of the soil in a limited sense as *Page 556 
compared to other kinds of property. Their ownership consists in the right in the owner of the land to capture, control, and possess them; to prevent their escape, if he can do so, from his land; and to prevent strangers from trespassing upon his land in an effort there to capture, control or possess them. When they are reduced to actual possession or control by the landowner in whose domain they occur, they then cease to be percolating and seeping waters and become his personal property, and remain such so long, and so long only, as he keeps them in his possession or under his control. If he permits them to leave his land by seeping or percolating or flowing therefrom, or if they get beyond his control, he loses all right, title, and interest in them the instant they pass beyond the boundaries of his tract; and, if they enter into the lands of another, they thereupon become his property, and he then owns them by the same limited title. While the landowner may prevent the escape of such waters from his land, if he can do so, yet he has no right to follow them into the lands of another and there capture, control, or reduce them to possession. All of which is good law and sound doctrine and is not disputed by the plaintiff. Wiel on Water Rights, vol. 1, p. 35, and cases therein cited; Westmoreland Cambria Nat. Gas. Co. v. DeWitt, 130 Pa. 235, 18 A. 724, 5 L.R.A. 731; Wiel (3d Ed.) §§ 37, 1100 and 3039; Utah Copper Co.
v. Montana-Bingham Consol. M. Co., supra; 40 C.J. 758, 759, and 904, 905; Dougherty v. Creary, 30 Cal. 290, 89 Am. Dec. 116; Kinney on Irrigation  Water Rights (2d Ed.) pp. 1150-1153; BearLake  River Water Wks.  Irr. Co. v. Ogden City, 8 Utah 494,33 P. 135.
In applying the law as above stated to the case at bar, defendant goes on to say, in substance, that the copper-bearing waters, while belonging to the plaintiff so long as they remain in the dump and the area occupied by the dump, nevertheless become the property of the defendant the           7 instant they cross the boundary line between the two properties and enter into the defendant's *Page 557 
land, which is tract D; and, since they belong to the defendant so long as they are in tract D, the defendant alone of all the world has the right there to capture, control, and reduce them to possession; that the Stephen Hayes Estate, Inc., has the same right to capture and reduce the copper-bearing waters to possession while they are in, upon, and a part of tract D, and to precipitate the copper therefrom that the Utah Copper Company has while they are in, upon, and a part of the dump and the area occupied by the dump; and that defendant intends to and will, if plaintiff fails in this action, capture the copper waters in tracts C and D and precipitate the valuable copper therefrom. Therefore defendant concludes the plaintiff has no right in law to take defendant's lands by these condemnation proceedings and thereby deprive the defendant of its right to capture the waters which seep and percolate through the same and to extract the copper therefrom, for the result of a judgment of condemnation in this case would simply be to take defendant's property and give it to plaintiff, which would be in direct violation of the principle of the law of eminent domain above stated.
The argument is sound. We see no escape from the conclusion announced.
The plaintiff, however, has advanced several lines of argument in support of the right which it claims, which we will next consider, and show why we think none of them is valid. It is said that the copper solutions are not water within the definition to which the law of water applies, but are        8, 9 instead an artificial product of plaintiff's industry and expense, originating as such in and upon plaintiff's property and following a known and defined course and natural channel down Dixon Gulch to the intake and thence into the pipe line and the precipitating tanks. If it be granted for the moment that the solutions are not water, we are unable to see how that fact can help the plaintiff. They are still fluid, possessed of the same inherent characteristic that *Page 558 
water has to wander hither and yon throughout the earth; and therefore they are of that class of things in which one may have only a temporary, transient, usufructuary property. Furthermore, if they are not waters within the definition to which the law of water applies, we are not informed, and we do not know, what law does apply to them, unless it be the law which applies to all property of the fluid or liquid type, which is that you own it only while the thing is in your land or in your actual possession and under your control. But, aside from all this, it is too late now for this court to hold that the solutions are not water and hence not to be ruled by the law pertaining to the ownership of water. The plaintiff seeks to condemn tract D as a way over which water is to pass; and this court held in the case of UtahCopper v. Montana-Bingham Consol. Min. Co., which has been referred to in another connection, that the same kind of solutions originating in another of plaintiffs dumps are water and are to be ruled by the law pertaining to water. Nor do we see how it can help the plaintiff's case to say that the waters or solutions follow a known and defined course in passing from plaintiff's land across tract D to the intake on tract C, the known and defined course being Dixon Gulch. There is nothing peculiar about Dixon Gulch in its natural state. It is just like thousands of gulches which appear upon every hand in all mountainous countries, its sides and bed in places being covered with earth, gravel, rocks, and broken-down material and in other places the ledges upon its sides and the bedrock being exposed; and in its present state, where tract D lies across the gulch, it is completely filled from crest to crest with the materials of which the railroad fill is composed, which are similar to the materials in the dump. There is no stream flowing in that gulch either upon or beneath the surface. The waters do not move with a current, as flowing waters do, but in the manner usually referred to as by seeping and percolating, except the so-called Hayes Spring waters, where they issue out of the toe of the fill, and the drain tunnel waters with which we are *Page 559 
not concerned. This is so manifest that counsel for plaintiff frequently use those very words in describing the manner of progression of the waters across tract D. Therefore the law pertaining to the right to the use of water flowing in streams does not apply to this situation; and so it can make no difference that the waters find their way across tract D from the west toward the east and between the walls of Dixon Gulch.
It is argued that the copper waters or solutions do not seep or percolate through the defendant's land at all, but through the property of the Bingham  Garfield Railway Company, which owns an easement for a right of way for railroad purposes over and across tract D; and hence, even by the law upon            10 which defendant stands, they do not belong to defendant but to the railway company after they enter tract D; from which counsel would have us conclude that defendant has no right to capture the copper waters or solutions therein. The following cases are cited to show that the railway company has the exclusive possession of tract D: Hopkins v. Chicago, St. P.,M.  O. Ry. Co., 76 Minn. 70, 78 N.W. 969; Bingham  GarfieldRy. Co. v. North Utah Min. Co., 49 Utah 125, 162 P. 65. If that position is sound, then we are at a loss to understand why plaintiff should have brought this action against the defendant. But, aside from that, the position is not sound, because the only interest which the railroad company has in the ground is an easement for a right of way to be used for railroad purposes. That is all that was conveyed to the railroad company by the predecessors of the defendant or taken by the company from them by condemnation; and hence everything else in, upon, or pertaining to the land, including the minerals and waters therein, was retained by defendant's predecessors and has been succeeded to by defendant. The railroad company has the right to use the land for any and all railroad purposes which it may desire, and, perhaps, to remove the fill, if it should be found necessary or desirable *Page 560 
to remove it for railroad purposes. But the trial court held, and we think correctly, that the fill has become a part of the realty, and hence belongs to the defendant, subject to the rights of the railway company as above stated. Therefore the defendant, and not the railway company, has the right to capture the vagrant waters therein, if it can do so without interfering with the railway company's use of the land. In this connection defendant cites: 21 A.L.R., note beginning on page 1131; Eldorado, M. S.W.R. Co. v. Sims, 228 Ill. 9, 81 N.E. 782; Southern Pac. R.Co. v. San Francisco Sav. Union, 146 Cal. 290, 79 P. 961, 70 L.R.A. 221, 106 Am. St. Rep. 36, 2 Ann. Cas. 962; Smith v.Holloway, 124 Ind. 329, 24 N.E. 886; Consumers' Gas. Tr. Co.
v. American Plate Glass Co., 162 Ind. 393, 68 N.E. 1020;Kansas Central R. Co. v. Allen, 22 Kan. 285, 31 Am. Rep. 190;Shinkle v. Meek, 69 Kan. 368, 76 P. 837; Northern Pac.  M.Ry. Co. v. Forbis, 15 Mont. 452, 39 P. 571, 48 Am. St. Rep. 692; 45 L.R.A. (N.S.), note beginning on page 796; WebsterLumber Co. v. Keystone L.  M. Co., 51 W. Va. 545,42 S.E. 632, 66 L.R.A. 33, and note; East Tenn., V.  G. Ry. Co. v.Telford's Executors, 89 Tenn. 293, 14 S.W. 776, 10 L.R.A. 855;McLemore v. Charleston  M.R. Co., 111 Tenn, 639,69 S.W. 338; East Alabama R. Co. v. Doe, 114 U.S. 340, 5 S. Ct. 869,29 L. Ed. 136; Robinson v. Missisquoi R. Co., 59 Vt. 426,10 A. 522; Uhl v. Ohio River R. Co., 51 W. Va. 106, 41 S.E. 340;Lockwood v. Ohio River R. Co., 43 C.C.A. 202, 103 F. 243;Missouri, K.  T.R. Co. v. Anderson, 36 Tex. Civ. App. 121,81 S.W. 781; Giesy v. Cincinnati, W.  Z.R. Co., 4 Ohio St. 308; 22 R.C.L. 847; and others.
It is said that a liquid or artificial increment artificially produced and added to a natural stream or introduced into a natural channel, by the labor of man without intent to abandon, belongs to the man whose labor produced it or brought it there when naturally it would not have existed there. Such liquid increment may be taken out of the natural stream or channel by its owner and may be recaptured *Page 561 
and reclaimed by him, at such point on the natural channel as may best serve the owner's purpose. Wiel on Water Rights in the Western States (3d Ed.) vol. 1, p. 38. The copper solutions are not water within the definition about which has been evolved the law of waters and water rights. They are solely the artificial product of plaintiff's industry, but for which they would not exist in Dixon Gulch. Any attempt to apply to this chemical so artificially produced the law of subterranean or surface waters finds support only in one common attribute, namely, that both are liquids, but that is wholly insufficient upon which to erect a theory by which to divert from the title the one by whose investment, industry, and expenditures the solutions were produced. The plaintiff has never intentionally abandoned the solutions; and cites Wiel on Water Rights in the Western States (3d Ed.) vol. 1, p. 41, wherein it is stated that "the intention not to abandon the water turns the stream channel into a mere means of conveyance." Also 23 L.R.A. (N.S.) 1065, that:
"It seems to be the universal rule that where a person by his own exertions increases the available supply of water in a stream, — that is, adds water to a stream which would not otherwise have flowed there, — he, as against other appropriators, has the right to appropriate and use such water to the extent of the increase, whether such water is obtained from underground sources or from other watersheds."
Also Laws of Utah 1921, c. 72, p. 189; Hoffman v. Stone,7 Cal. 46; Miller v. Wheeler, 54 Wash. 429, 103 P. 641, 23 L.R.A. (N.S.) 1065; Herriman Irr. Co. v. Butterfield Min. Mill. Co., 19 Utah 453, 57 P. 537, 51 L.R.A. 930; Lewis on Eminent Domain (3d Ed.) vol. 1, p. 153; Lower Tule River DitchCo. v. Angiola Water Co., 149 Cal. 496, 86 P. 1081; PlatteValley Irr. Co. v. Buckers Irr., Min.  Imp. Co., 25 Colo. 77,53 P. 334. There are many reasons why the foregoing cannot be applied to this case so as to sustain plaintiff's asserted right to take defendant's land. The solutions are water, as we have pointed out, or, at any rate, an *Page 562 
unstable liquid the title to which can be held only in the way that one may hold title to water. There is no stream in Dixon Gulch to which plaintiff had added any water; all the water in Dixon Gulch, at the place with which we are concerned, is from the rain and snow which fall upon the watershed of the gulch; and plaintiff has not put one drop of water in that gulch. Although plaintiff has not intended to abandon the waters in the dump, it has done nothing whatever to reduce them to its possession or control while they are in plaintiff's land, or to prevent their escape therefrom; but has suffered and permitted them to escape from plaintiff's land in the manner which we have many times related. The owner of a gallon of gasoline in a can may have ever so strong an intention not to abandon his property in the liquid; but, if he leaves the can sitting in the sunshine with the lid off, the gasoline will evaporate into the atmosphere and he will lose his property in spite of his intention. So it is with water or any other unstable substance in the ground. If the owner suffers or permits it to leave his premises, or to get out from under his control, he will lose his property in it, and the intention has nothing to do with the matter. Finally, as we have stated in another connection, the laws pertaining to the appropriation of water rights have nothing to do with the facts in this case, and so we find nothing in the cases cited that we can use in any manner to sustain the right which plaintiff claims.
It is said that plaintiff seeks to condemn merely an easement to conduct across tract D into plaintiff's intake on tract C a part of the copper solutions originating in and flowing from plaintiff's dumps in Dixon Gulch, of both which dump and solutions plaintiff is the owner. By the exercise of the easement condemned, only such solutions will be intercepted or diverted. There are not now, nor were there at any other time, any other copper waters or solutions arising upon or flowing or existing within either tracts C or D. The main trouble with the foregoing statement is in the implication that plaintiff will conduct the solutions across tract D. The *Page 563 
plaintiff will do nothing of the kind. The only thing that plaintiff has done or purposes to do, as a matter of fact, is to dump the ore in the gulch and then go down upon defendant's ground at tract C and collect the waters. Nature does the rest. It is just about as accurate a description of what the plaintiff actually does to assert that plaintiff conducts the water from the ocean to the dump in the clouds as it is to say that plaintiff conducts the waters across tract D. It cannot be said with any fair degree of accuracy that plaintiff will use tract D as an easement for a right of way over which to conduct the waters; for both words, use, and conduct imply some action on the part of plaintiff. In this case there is no action, only the intention to enjoy the benefits of ownership of defendant's land, so far as tract D is concerned, which, it so happens, is being enriched by percolations from the plaintiff's lands above.
There are many other points raised and discussed in the briefs, some of them at great length, but the foregoing are all that seem to go to the main question to be decided. The others are for the most part but branches upon the tree which fall with the trunk and need no particular mention.
All that remains to be done is to dispose of the assignments relative to the judgment for costs in the lower court. The judgment provides that defendant pay the costs. Both sides filed cost bills, but the plaintiff makes no claim for the fees which it paid for filing the complaint and for service of the summons; those costs which must be paid in all civil cases. Article 1, § 22, of the Constitution of this state, reads: "Private property shall not be taken or damaged for public use without just compensation." Comp. Laws Utah 1917, § 7347, reads: "Costs may be allowed or not, and if allowed, may be apportioned between the parties on the same or adverse sides, in the discretion of the court." There is a question raised whether a judgment which requires a defendant in a condemnation action to pay the costs of the proceeding violates his right, guaranteed by the Constitution, to just compensation. It is an open question in this state. *Page 564 
But we feel that it is not necessary for us to decide it in this case, because the judgment will have to be reversed, for the reasons which we have stated, which almost as a matter of course, as a usual thing, require that the losing side pay the costs of the first trial and of the appeal. So for that reason we reserve an expression of opinion upon this question. As counsel have been diligent, however, in collecting and citing the authorities upon the subject, we list them here with the thought that they will be found a valuable aid to court and counsel in some future case.
Counsel for plaintiff cites: Haver v. Matonock,75 Colo. 301, 225 P. 834; Schneider v. Schneider, 36 Colo. 518,86 P. 347; Public Service Co. v. Loveland, 79 Colo. 216,245 P. 493; Truckee River Gen. Elec. Co. v. Durham, 38 Nev. 311,149 P. 61; In re Cedar Rapids, 85 Iowa 39, 51 N.W. 1142; MercerCounty v. Wolff, 237 Ill. 74, 86 N.E. 708; Chicago v.Sanitary Dist., 272 Ill. 37, 111 N.E. 491; City of Dallas v.Hallock, 44 Or. 246, 75 P. 204; State v. Superior Court,42 Wash. 521, 85 P. 256; Tenn. Coal, Iron  R. Co. v. BirminghamSo. Ry. Co., 128 Ala. 526, 29 So. 455; City of Santa Ana v.Brunner, 132 Cal. 234, 64 P. 287; Richland School, etc., v.Overmyer, 164 Ind. 382, 73 N.E. 811; Kansas, etc., Ry. Co. v.Northwestern Coal  Min. Co., 161 Mo. 288, 61 S.W. 684, 51 L.R.A. 936, 84 Am. St. Rep. 717; Caretta Ry. Co. v.Virginia-Pocahontas Coal Co., 62 W. Va. 185, 57 S.E. 401; Inthe Matter of Cortland, etc., R. Co., 98 N.Y. 336; In re NewYork, West Shore  B. Ry. Co., etc., 94 N.Y. 287; City ofOakland v. Pacific Coast Lumber  Mill Co., 171 Cal. 392,153 P. 705, motion denied 172 Cal. 332, 156 P. 468, Ann. Cas. 1917E, 259; Town of Redmond v. Perrigo, 84 Wash. 407, 146 P. 838.
The defendant cites: California Code of Civ. Proc. § 1255;San Diego L.  T. Co. v. Neale, 88 Cal. 50, 25 P. 977, 11 L.R.A. 604; City  County of San Francisco v. Collins,98 Cal. 259, 33 P. 56; Los Angeles, P.  G. Ry. Co. v. Rumpp,104 Cal. 20, 37 P. 859; Alameda County v. Crocker, 125 Cal. 101,57 P. 766; San Joaquin  Kings River Canal  Irr. *Page 565 Co. v. Stevinson, 165 Cal. 540, 132 P. 1021; Oakland City
v. Pacific Coast L.  M. Co. 172 Cal. 332, 156 P. 468, Ann. Cas. 1917E, 259; Yolo Water  Power Co. v. Edmunds, 188 Cal. 344,205 P. 445; Madera County v. Raymond Granite Co.,139 Cal. 128, 72 P. 915, 989; Alameda City v. Cohen, 133 Cal. 5,65 P. 127; 10 R.C.L. 193; 10 Cal. Jur., p. 432; Bassett v.Swenson, 51 Idaho 256, 5 P.2d 722; Nichols Applied Evidence, 2:1115; ibid., 2:1116; Nichols on Eminent Domain, p. 1082;Ketchum Coal Co. v. Dist. Court, 48 Utah 342, 159 P. 737, 4 A.L.R. 619; 10 Cal. Jur., p. 303, § 19, Title, Eminent Domain;Union Pac. R. Co. v. Colorado Postal Tel. Cable Co.,30 Colo. 133, 69 P. 564, 97 Am. St. Rep. 106; Sand Creek L. Irr. Co. v.Davis, 17 Colo. 326, 29 P. 742; Lavelle v. Town ofJulesburg, 49 Colo. 290, 112 P. 774; Denver Power  Irr. Co.
v. Denver  R.G.R. Co., 30 Colo. 204, 69 P. 568, 60 L.R.A. 383;In re Lima  H.F. Ry. Co., 68 Hun 252, 22 N.Y.S. 967; Buffalo,B.  L.R. Co. v. New York, L.E.  W.R. Co. et al., 72 Hun 583, 25 N.Y.S. 265; Hornellsville Elec. Ry. Co. v. N.Y., L.E. W.R. Co., 83 Hun 407, 31 N.Y.S. 745; In re New York, West Shore B. Ry. Co., 94 N.Y. 287; State v. Superior Court of WallaWalla County, 167 Wash. 334, 9 P.2d 70; Keller v. Miller,63 Colo. 304, 165 P. 774.
Since the plaintiff has no legal right to take tracts C and D by these proceedings, the judgment will have to be reversed as to them. But the plaintiff may nevertheless desire to take the other tracts which are described in the complaint, and its right to do so is not seriously controverted by the defendant. The damages to which the defendant is entitled for the several tracts which plaintiff may desire to take have not been separately ascertained or determined, and cannot be determined upon this record. Because of this, the judgment will have to be reversed in its entirety and the cause remanded for a new trial, with directions to the lower court to dismiss the action as to tracts C and D and to proceed to determine the damages to which the defendant is entitled by reason of the taking and the severance of the *Page 566 
several other tracts; the parties being given leave to amend their pleadings if they desire to do so, as they may be advised. The plaintiff should be required to pay the costs of the first trial and of the appeal. Such is the order.
FOLLAND and EPHRAIM HANSON, JJ., concur.
MOFFAT, J., did not participate herein.